EXAMINER'S AMENDMENT


Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




2.	An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.




3.	Authorization of this Examiner's amendment was given in a telephone interview with Ms. Kamrin MacKnight on June 16, 2022.



4.	The Claims have been amended as follows: 

Please cancel claims 32, 48-49 and 56-63.

1.	(Currently Amended)	A recombinant tyrosine ammonia lyase, comprising: 
an amino acid sequence [[comprising]] that is at least 95%, at least 96%, at least 97%, at least 98%, or at least 99% [[sequence identity to]] identical to the amino acid sequence set forth in SEQ ID NO: 2114, 
wherein [[said]] the recombinant tyrosine ammonia lyase [[further]] comprise[[s]] a substitution at position 305[[,]] and [[wherein]] the position[[s]] correspond to SEQ ID NO: 2114, and wherein the recombinant tyrosine ammonia lyase treats tyrosinemia.


	17.	(Currently Amended) The recombinant tyrosine ammonia lyase of Claim 1, wherein [[said]] the tyrosine ammonia lyase further comprises at least one substitution in at least one position or set of positions selected from 2, 4, 4/8/11/13/22/111/504, 4/8/11/17/324/428/504, 4/8/11/22/111, 4/8/22/111/504, 4/17/241/519/547, 4/324, 4/428, 6, 7, 8/11/13/324, 8/11/17/22/324/504/519, 8/11/111/504, 10, 11/13/504, 11/17/22/324, 14, 16, 39, 57, 228, 228/259, 236, 305/307/425, 316, 385, 425, 430, 437, 478, and 505, and wherein the positions [[are numbered with reference]] correspond to SEQ ID NO: 2114.

	
	20.	(Currently Amended)	The recombinant tyrosine lyase [[variant]] of Claim 1, [[wherein said variant comprises at least about 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, or 99% sequence identity to SEQ ID NO: 2]]
comprising:
an amino acid sequence that is at least 98% or at least 99% identical to the amino acid sequence set forth in SEQ ID NO: 2114.

	24.	(Currently Amended)	The recombinant tyrosine ammonia lyase of Claim 1, wherein [[said]] the recombinant tyrosine ammonia lyase is thermostable.

	25.	(Currently Amended) 	The recombinant tyrosine ammonia lyase of Claim 1, wherein [[said]] the recombinant tyrosine ammonia lyase is resistant to proteolysis.

	26.	(Currently Amended)	The recombinant tyrosine ammonia lyase of Claim 25, wherein [[said]] the recombinant tyrosine ammonia lyase is resistant to at least one digestive tract protease.

	27.	(Currently Amended)	The recombinant tyrosine ammonia lyase of Claim 26, wherein [[said]] the digestive tract protease is selected from chymotrypsin, trypsin, carboxypeptidases, and elastases. 

	28.	(Currently Amended)  The recombinant tyrosine ammonia lyase of Claim 1, wherein [[said]] the recombinant tyrosine ammonia lyase is acid stable.

	29.	(Currently Amended)  The recombinant tyrosine ammonia lyase of Claim 1, wherein [[said]] the recombinant tyrosine ammonia lyase is acid stable and resistant to proteolysis.

	30.	(Currently Amended) 	The recombinant tyrosine ammonia lyase of Claim 1, wherein [[said]] the recombinant tyrosine ammonia lyase is purified.

	31.	(Currently Amended)	The recombinant tyrosine ammonia lyase of Claim 1, wherein [[said]] the recombinant tyrosine ammonia lyase exhibits at least one improved property selected from: i) enhanced catalytic activity; ii) reduced sensitivity to proteolysis; iii) increased tolerance to acidic pH; iv) reduced aggregation; v) decreased Km for tyrosine;  vi) decreased immunogenicity; or a combination of any of i), ii), iii), iv), v), and/or vi), as compared to SEQ ID NO: 2114.

	33. (Currently Amended) [[A composition comprising the recombinant tyrosine ammonia lyase of Claim 1]] A pharmaceutical composition, comprising the recombinant tyrosine ammonia lyase of Claim 1 and a pharmaceutically acceptable carrier and/or excipient.
	
	50.	(Currently Amended) 	The pharmaceutical composition of Claim [[48]] 33, wherein [[said]] the composition is suitable for oral administration to a human.

	51.	(Currently Amended)  The pharmaceutical composition of Claim [[48]] 33, wherein [[said]] the composition is in the form of a pill, tablet, capsule, gelcap, liquid, or emulsion.

	52.	(Currently Amended)  The pharmaceutical composition of Claim [[48]] 33, wherein [[said]] the composition is coadministered with nitisinone.

	53.	(Currently Amended) 	The pharmaceutical composition of Claim [[52]] 33, wherein [[said]] the composition comprises nitisinone.

	54.	(Currently Amended) 	The pharmaceutical composition of Claim 51, wherein [[said]] the pill, tablet, capsule, or gelcap further comprises an enteric coating.

	55.	(Currently Amended) 	The pharmaceutical composition of Claim [[48]] 33, wherein [[said]] the composition is suitable for parenteral injection into a human. 

	




EXAMINER'S COMMENTS

5.	The Restriction Requirement of record is withdrawn pertaining to rejoinder of composition claims. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.



REASONS FOR ALLOWANCE

6.	The following is an Examiner's statement of reasons for allowance:
The applicant has claimed a  recombinant tyrosine ammonia lyase, comprising: 
an amino acid sequence that is at least 95%, at least 96%, at least 97%, at least 98%, or at least 99% identical to the amino acid sequence set forth in SEQ ID NO: 2114, 
wherein the recombinant tyrosine ammonia lyase comprise a substitution at position 305 and the position correspond to SEQ ID NO: 2114, and wherein the recombinant tyrosine ammonia lyase treats tyrosinemia.
A search of commercial databases did not produce any prior art that suggests or teaches the above claimed invention. Thus, the claimed invention is novel and nonobvious over the prior art.  





CONCLUSION


7.	Claims 1, 17, 20, 24-31, 33 and 50-55 are allowable.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571-272-0957. The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652